


110 HR 5594 IH: Vessel

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5594
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Young of Alaska
			 (for himself and Mr. LoBiondo)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Commandant of the Coast Guard to conduct
		  an evaluation and review of certain vessel discharges.
	
	
		1.Short titleThis Act may be cited as the
			 Vessel Discharge Evaluation and Review
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Starting with
			 passage of the Act to Prevent Pollution from Ships in 1980, the United States
			 Coast Guard has been the principal Federal authority charged with
			 administering, enforcing, and prescribing regulations relating to the discharge
			 of pollutants from vessels engaged in maritime commerce and
			 transportation.
			(2)There are more than
			 16 million State-registered boats, 110,000 commercial fishing vessels, and
			 53,000 freight and tank barges operating in United States waters. Since 1973
			 certain discharges incidental to the normal operation of these vessels have
			 been exempted from regulation.
			(3)When required,
			 Congress has specifically mandated Federal programs for control of discharges
			 from vessels, including—
				(A)the Act to Prevent
			 Pollution from Ships (33 U.S.C. 1901 et seq.) in 1980;
				(B)the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et
			 seq.);
				(C)the National
			 Invasive Species Act of 1996 (16 U.S.C. 4701 note); and
				(D)section 1401 of
			 the 2000 Omnibus Consolidated and Emergency Supplemental Appropriations for
			 Fiscal Year 2001, which prevented discharge of treated sewage and graywater in
			 certain areas of Alaska.
				3.Evaluation and
			 review of certain discharges
			(a)In
			 GeneralThe Commandant of the Coast Guard, in consultation with
			 the heads of appropriate Federal agencies, as determined by the Commandant,
			 shall conduct an evaluation and review of vessel discharges, other than ballast
			 water, that are described in section 122.3(a) of title 40, Code of Federal
			 Regulations, as in effect on the date of enactment of this Act. The evaluation
			 shall include—
				(1)a
			 characterization of the various types and composition of such discharges by
			 different classes of vessels;
				(2)the volumes of
			 such discharges for representative individual vessels and by classes of vessels
			 in the aggregate;
				(3)an analysis of
			 current technologies or best management practices, and their associated costs,
			 used to control such discharges;
				(4)an analysis of the
			 extent to which such discharges are currently subject to regulation under
			 existing Federal laws or binding international obligations of the United
			 States;
				(5)the locations of
			 such discharges;
				(6)analyses and
			 conclusions as to the nature and extent of potential effects of such discharges
			 on human health, welfare, and the environment;
				(7)an analysis of
			 practicable measures, including best management practices, to control such
			 discharges; and
				(8)recommendations as
			 to steps, including regulatory changes, together with a schedule for
			 implementation, that are appropriate to address such discharges.
				(b)Public
			 CommentThe Commandant shall—
				(1)publish a draft
			 report containing findings, conclusions, and recommendations from the
			 evaluation and review required by subsection (a) in the Federal
			 Register;
				(2)accept public
			 comments regarding such report for a period of not less than 120 days after the
			 date the report is published in the Federal Register; and
				(3)consider any such
			 public comments in the preparation of a final report under subsection
			 (c).
				(c)Final
			 ReportNot later than 2 years after the date of the enactment of
			 this Act, the Commandant shall prepare and submit to the Senate Committee on
			 Commerce, Science, and Transportation and the House of Representatives
			 Committee on Transportation and Infrastructure a final report containing
			 findings, conclusions, and recommendations from the evaluation and review
			 required by subsection (a).
			4.Discharges
			 incidental to normal operation of vessels
			(a)Statement of
			 PurposeThe purposes of this section are—
				(1)to provide for the
			 establishment of nationally uniform, environmentally sound, standards for
			 discharges incidental to the normal operation of vessels; and
				(2)to establish
			 procedures for designation of no discharge zones as necessary to protect waters
			 within the jurisdiction of a State from the effects of discharges incidental to
			 the normal operation of vessels.
				(b)Evaluation and
			 Review of Certain DischargesSubtitle B of the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) is
			 amended by adding at the end thereof the following:
				
					1105.Regulation of
				certain discharges
						(a)In
				GeneralNotwithstanding any
				other provision of law, any requirement to obtain a permit for a discharge
				incidental to the normal operation of a vessel is suspended beginning on the
				date of enactment of the Vessel Discharge Evaluation and Review Act. The
				Commandant of the Coast Guard, in consultation with the heads of other
				appropriate Federal agencies, as determined by the Commandant, and based on the
				findings of the final report submitted under section 3(c) of the
				Vessel Discharge Evaluation and Review
				Act, shall promulgate a final rule to establish an appropriate
				program for establishing enforceable uniform national discharge standards, in
				lieu of any permit requirement established pursuant to any other provision of
				law, that are modeled in whole or in part on the regulatory program for vessels
				of the Armed Forces and based upon the best available technology. Any such
				national uniform discharge standards or prohibitions shall be enforced by the
				Secretary and may be enforced by a State.
						(b)Judicial
				Review
							(1)An interested
				person may file a petition for review of a final regulation promulgated under
				this section in the United States Court of Appeals for the District of Columbia
				Circuit. Any such petition shall be filed within 120 days after the date notice
				of such promulgation appears in the Federal Register, except that if such
				petition is based solely on grounds arising after such 120th day, then any
				petition for review under this subsection shall be filed within 120 days after
				such grounds arise.
							(2)Any regulation for
				which review could have been obtained under paragraph (1) of this subsection is
				not subject to judicial review in any civil or criminal proceeding for
				enforcement.
							(c)Effect on State
				Authority
							(1)Notwithstanding
				any other provision of law, except as provided in this subsection, no State or
				political subdivision thereof may adopt or enforce any statute or regulation of
				the State or political subdivision with respect to a discharge incidental to
				the normal operation of a vessel subject to evaluation under section 3 of the
				Vessel Discharge Evaluation and Review
				Act after the promulgation of a final rule under that
				subsection.
							(2)If a State
				determines that the protection and enhancement of the quality of some or all of
				the waters within the State require greater environmental protection, the State
				may prohibit one or more such discharges incidental to the normal operation of
				a vessel. No such prohibition shall apply until the Commandant, in consultation
				with the heads of appropriate Federal agencies, as determined by the
				Commandant, determines that—
								(A)adequate
				facilities for the safe and sanitary removal of the relevant discharges are
				reasonably available for the waters to which the prohibition would apply;
				and
								(B)such prohibition
				does not create an undue burden on commerce.
								(3)The Governor of
				any State may submit a petition requesting that the Commandant review the
				regulations promulgated under subsection (a) if there is significant new
				information, not available previously, that could reasonably result in a change
				to the regulation. The petition shall be accompanied by the scientific and
				technical information on which the petition is based.
							(d)Certain
				Discharges UnaffectedNothing in this section shall be
				interpreted to apply to—
							(1)a vessel of the
				Armed Forces;
							(2)a discharge of
				vessel sewage; or
							(3)any discharge not
				subject to the permit exclusion contained in section 122.3(a) of title 40, Code
				of Federal Regulations, as in effect on the date of enactment of the
				Vessel Discharge Evaluation and Review
				Act.
							(e)ExclusionsNo
				permit shall be required under any other provision of law for, nor shall any
				uniform national discharge standard promulgated under subsection (a) or
				prohibitions established under subsection (c)(2) apply to—
							(1)a discharge
				incidental to the normal operation of a vessel that is—
								(A)less than 79 feet
				in length and engaged in commercial service (as defined in section 2101 of
				title 46, United States Code);
								(B)a fishing vessel
				(as defined in section 2101 of title 46, United States Code) less than 125 feet
				in length;
								(C)a fish tender vessel
				(as defined in section 2101 of title 46, United States Code) less than 125 feet
				in length; or
								(D)a recreational
				vessel (as defined in section 2101 of title 46, United States Code); or
								(2)a discharge of
				ballast water, of sediment, or from other vessel-related vectors subject to
				section 1101;
							(3)the placement,
				release, or discharge of equipment, devices, or other material from a vessel
				for the sole purpose of conducting research on the aquatic environment or its
				natural resources in accordance with generally recognized scientific methods,
				principles, or techniques;
							(4)any discharge from
				a vessel authorized by an On-Scene Coordinator in accordance with part 300 of
				title 40, Code of Federal Regulations, or section 153.10(e) of title 33, Code
				of Federal Regulations;
							(5)discharges from a
				vessel that are necessary to secure the safety of the vessel or human life or
				to suppress fires onboard or at shoreside facilities; or
							(6)a vessel of the
				armed forces of a foreign nation.
							(f)Incidental
				Discharge DefinedIn this section, the term discharge
				incidental to the normal operation of a vessel—
							(1)means a discharge,
				including—
								(A)graywater, bilge
				water, cooling water, weather deck runoff, oil water separator effluent, and
				any other pollutant discharge from the operation of a marine propulsion system,
				shipboard maneuvering system, crew habitability system, or installed major
				equipment, such as an aircraft carrier elevator or a catapult, or from a
				protective, preservative, or absorptive application to the hull of the vessel;
				and
								(B)a discharge in
				connection with the testing, maintenance, and repair of a system described in
				subparagraph (A) whenever the vessel is waterborne; and
								(2)does not
				include—
								(A)a discharge of
				rubbish, trash, garbage, or other such material discharged overboard;
								(B)an air emission
				resulting from the operation of a vessel propulsion system, motor driven
				equipment, or incinerator; or
								(C)a discharge that
				is not covered by part 122.3 of title 40, Code of Federal Regulations (as in
				effect on the date of enactment of the Vessel
				Discharge Evaluation and Review Act).
								(g)Application with
				Other StatutesNotwithstanding any other provision of law, this
				section shall be the exclusive statutory authority for regulation by the
				Federal Government of vessel discharges to which this section
				applies.
						.
			
